MEMORANDUM **
In these consolidated appeals, Henry Hernandez-Echevarria and Jorge Alberto Echevarria-Acevez appeal from their 168-month and 120-month respective sentences, imposed following their guilty-plea convictions for conspiracy to possess with intent to distribute methamphetamine and cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(l)(A)(viii), (b)(l)(B)(ii), and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Hernandez-Echevarria and Echevarria-Acevez contend that them sentences are *693unreasonable because of the disparity among their sentences and those received by them co-defendants. This contention fails. The record reflects that the district court gave careful consideration to the 18 U.S.C. § 3553(a) factors, including the need to avoid unwanted sentencing disparities, before imposing sentence. See 18 U.S.C. § 3553(a)(6); see also Gall v. United States, — U.S. -, 128 S.Ct. 586, 599, 169 L.Ed.2d 445 (2007) (“Since the District Judge correctly calculated and carefully reviewed the Guidelines range, he necessarily gave significant weight and consideration to the need to avoid unwarranted disparities.”). The sentences imposed here are reasonable. See Gall at 596-97 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.